            Case 2:20-mj-00709-BNW Document 33
                                            32 Filed 12/23/20
                                                     12/21/20 Page 1 of 5




 1   NICHOLAS A.TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     CHRISTOPHER LIN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
     702-388-6336
 5   christopher.lin@usdoj.gov
 6   Attorneys for the United States of America

 7                                 UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00709-BNW

                    Plaintiff,
10
                                                        Stipulation to Continue the Preliminary
                            v.                          Examination Date and Exclude Time Under
11
                                                        the Speedy Trial Act
     SHEENA ELKIND,
12                                                      (Fifth Request)
                    Defendant.
13

14

15          IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

16   Trutanich, United States Attorney, District of Nevada, Christopher Lin, Assistant United States

17   Attorney, representing the United States of America, and Gabriel Grasso, Esq., representing

18   Defendant Elkind, that the Preliminary Examination date in the above captioned case, which is

19   currently scheduled for January 4, 2021 at 9:30 A.M., be continued to a date and time convenient

20   for the Court but not less than 30 days from the current setting. The parties also stipulate to an

21   extension of (1) the 30-day period under 18 U.S.C. § 3161(b) in which an indictment or

22   information must be returned, and (2) the 90-day period under 18 U.S.C. § 3164(b) for

23   commencing trial for a detained defendant.

24
          Case 2:20-mj-00709-BNW Document 33
                                          32 Filed 12/23/20
                                                   12/21/20 Page 2 of 5




 1   1.   On November 12, 2020, the Chief Judge of the U.S. District Court for the District of

 2        Nevada issued the Third Amended Temporary General Order 2020-03, which found that

 3        due to the “pattern of sustained increase in COVID-19 transmission rates in the State of

 4        Nevada, the Court has once again determined that jury trials must be further postponed

 5        [until further notice].” This Third Amended Temporary General Order 2020-03

 6        continued all civil and criminal trials, pending further order of the Court under

 7        Temporary General Order 2020-03, which found that “the ends of justice are best served

 8        by ordering the continuances, which outweighs the best interests of the public and any

 9        defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”

10   2.   Based on the public health emergency brought about by the COVID-2019 pandemic, the

11        required social-distancing measures, and the need for additional time to prepare the

12        defense, both during the public health emergency and once the public health emergency

13        is resolved, the parties agree to continue the currently scheduled Preliminary

14        Examination on January 4, 2021, to a date and time convenient for the Court, but not

15        less than 30 days from the current settings.

16   3.   This continuance is not sought for purposes of delay, but to account for the necessary

17        social-distancing in light of the COVID-2019 public health emergency, and to allow the

18        defense adequate time to prepare during the public health emergency and following its

19        resolution.

20   4.   Denial of this request could result in a miscarriage of justice, and the ends of justice

21        served by granting this request outweigh the best interests of the public and the defendant

22        in a speedy trial.

23   5.   The defendant is at liberty and does not object to the continuance.

24   6.   This is the parties’ fifth request to continue the Preliminary Examination date.

                                                     2
           Case 2:20-mj-00709-BNW Document 33
                                           32 Filed 12/23/20
                                                    12/21/20 Page 3 of 5




 1   7.    The additional time requested by this stipulation is excludable in computing the time

 2         within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United

 3         States Code, Sections 3161(h)(7)(A), and considering the factors under Title 18, United

 4         States Code, Section 3161(h)(7)(B)(i) and (iv).

 5

 6         DATED this 17th day of December, 2020.

 7

 8   NICHOLAS A. TRUTANICH
     United States Attorney
 9
     /s/ Christopher Lin                                /s/ Gabriel Grasso
10   CHRSTIOPHER LIN                                    GABRIEL GRASSO, Esq.
     Assistant United States Attorney                   Counsel for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    3
               Case 2:20-mj-00709-BNW Document 33
                                               32 Filed 12/23/20
                                                        12/21/20 Page 4 of 5




 1                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
 2

 3   United States of America,                           )       Case No. 2:20-mj-00709-BNW
                                                         )
 4                          Plaintiff,                   )       Findings and Order on Stipulation
                                                         )
 5        v.                                             )
                                                         )
 6   SHEENA ELKIND,                                      )
                                                         )
 7                         Defendant.                    )
                                                         )
 8

 9             Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

     1.        To account for the necessary social-distancing in light of the COVID-2019 public health
11
               emergency and to allow the defense adequate time to prepare during and following the
12
               resolution of this public health emergency, the Preliminary Examination date in this case
13
               should be continued.
14
     2.        The parties agree to this continuance.
15
     3.        The defendant is at liberty and does not object to the continuance.
16
     4.        This continuance is not sought for purposes of delay.
17
     5.        Denial of this request could result in a miscarriage of justice, and the ends of justice
18
               served by granting this request outweigh the best interest of the public and the defendants
19
               in a speedy trial.
20
     6.        The Speedy Trial Act’s indictment clock under 18 U.S.C. § 3161(b) is extended to the
21
               Preliminary Hearing date set below.
22
     7.        The additional time requested by this stipulation is excludable in computing the time
23
               within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United
24

                                                             4
           Case 2:20-mj-00709-BNW Document 33
                                           32 Filed 12/23/20
                                                    12/21/20 Page 5 of 5




 1         States Code, Sections 3161(h)(7)(A), and considering the factors under Title 18, United

 2         States Code, Section 3161(h)(7)(B)(i) and (iv).

 3         THEREFORE, IT IS HEREBY ORDERED that the Preliminary Examination in the

 4   above-captioned matter currently scheduled for January 4, 2021 be vacated and continued to

     _______________________,
     February 12, 2021, at 10:00__________,
                                 AM.        at the hour of ____:____ _.M.
 5
           DATED December
                 this ___ day23,
                              of _____________,
                                 2020.          2020.
 6

 7

 8                                             ____________________________________
                                               HONORABLE BRENDA N. WEKSLER
 9                                             United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    5
